DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered. Claims 6, 8 and 15 have been cancelled. New claims 21-23 have been added. Claims 1-5, 7, 9-14, and 16-23 are pending in the application.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 11102074 has been received and approved on 08/24/2022

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(a) because the specification is devoid of disclosure for allowing communication between two hosts having the same role, such as provider and provider. Applicant disclose in [0032] of the Specification that “The map server 250 is able to implement the isolation between the different sites 220 by generating site-specific policies that only allow communications to be transmitted between a particular site within the subnet with the headquarter site, namely only communications between sites having different roles (e.g. between the provider virtual network and a subscriber virtual network) are allowed.” Applicant disclose allowed communications between provider/subscriber only throughout the Specification. In addition, Applicant discloses the role is assigned per site not to individual host and there is only one provider (i.e. headquarter) site, see Fig. 1-2 and [0040]. The written description fails to disclose the corresponding support for performing the claimed function (e.g. communication between a first provider site and a second provider site). For example, the amended claim 4 recites “in response to evaluation that the second host is the provider at a second site” which does not explicitly disclose the role of the host which means the role of the host can be the provider as well. Thus, claim 4 still recites having 2 provider sites and allowing communication between the first provider site and the second provider site which is not supported by the specification. Same rationales apply to Claims 13 and 19.

Allowable Subject Matter
Claims 1-3, 5, 7, 9-12, 14, 16-18, and 20-23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to explicitly teach each and every limitation of the amended independent claim 1, especially “wherein the policy defines a role of the host and allowable communication for the host, wherein the policy defines that the role is either a provider which can receive or transmit data packets or a subscriber which cannot receive data packets from hosts of different sites within the same common subnet that are subscriber sites”. Same rationale applies to independent claims 10 and 16.

Response to Arguments
Applicant’s arguments, see page 8, filed 08/24/2022, with respect to the rejection(s) of claims 4, 13, and 19 under 35 U.S.C. § 112(a) have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is note that the amended claim 4 recites “in response to evaluation that the second host is the provider at a second site” which does not explicitly disclose the role of the host which means the role of the host can be the provider as well. Thus, claim 4 still recites having 2 provider sites and allowing communication between the first provider site and the second provider site which is not supported by the specification. Same rationales apply to Claims 13 and 19. Please see updated 112(a) rejection for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455